             Case 1:19-cr-00044-RA Document 6 Filed 04/29/20 Page 1 of 2



                                      FEDERAL PUBLIC DEFENDER
                                    EASTERN DISTRICT OF VIRGINIA
                                    701 E. BROAD STREET, SUITE 3600
                                       RICHMOND, VIRGINIA 23219
                                              (804) 343-0800
                                            FAX: (804) 648-5033


Mary E. Maguire                                                             Geremy Kamens
Assistant Federal Public Defender                                           Federal Public Defender
(804) 565-0860 (Direct)                                                     (703) 600-0800




                                             April 29, 2020

Hon. Ronnie Abrams                                               Application granted.
Thurgood Marshall
United States Courthouse                                         SO ORDERED.
40 Foley Square
New York, NY 10007
                                                                 _____________________
RE:     Early Termination of Supervised Release                  Ronnie Abrams, U.S.D.J.
        Case No. 1:19CR44                                        April 29, 2020
Dear Judge Abrams:

        I am writing to request the Court, pursuant to 18 U.S.C. 3583(e)(1), grant early
termination of supervised release for Abu Jalloh. He has served over one year on supervised
release and has been in full compliance with all of the terms of supervised release. The probation
officer assigned to supervise Mr. Jalloh, Zondra Jackson concurs in this request. In addition, the
Assistant United States Attorney, Thomas Garnett has no objection to this request.

         Mr. Jalloh entered a guilty plea in the Eastern District of Virginia to Conspiracy to
Commit Bank Fraud in violation of 18 U.S.C. § 1349 and Access Device Fraud in violation of 18
U.S.C. § 1029(a)(3). On April 9, 2018, the Honorable Robert E. Payne sentenced Mr. Jalloh to
serve six months on each count concurrently, followed by three years of supervised release on
each count to run concurrently. Mr. Jalloh was one of four defendants. All young men involved
in this case were from New York. During Spring Break they travelled to Virginia to purchase
cartons of cigarettes with re-encoded gift cards for resale in New York. They were caught before
they left Virginia. At the time of his arrest, Mr. Jalloh, who had no prior criminal history,
completely confessed his role in the offense.

        Mr. Jalloh was born in Sierra Leone in 1997 during the civil war. Maju Jalloh, Mr.
Jalloh’s father, fled Sierra Leone to Guinea at the outset of the civil war. In 2000, Maju Jalloh
traveled from Guinea by boat to the United States and immigrated to North Carolina. Once he
           Case 1:19-cr-00044-RA Document 6 Filed 04/29/20 Page 2 of 2



was in the United States, he was reunited with a family friend and ended up in the Sierra Leone
community in Bronx, New York. He became a citizen in 2014.

       Mr. Jalloh and other family members fled as refugees to Liberia, which was also in the
midst of a civil war and under the dictator Charles Taylor. Mr. Jalloh lived as a refugee in
Monrovia, Liberia, with his mother and multiple family members in a corrugated metal shack,
which had no electricity, running water or indoor plumbing. At age ten, Mr. Jalloh traveled to
Guinea to live with his stepmother, Jama Jalloh. He lived in Guinea for approximately three
years while waiting for his visa. On July 13, 2011, Mr. Jalloh was granted a visa to come to the
United States to be reunited with his father. He arrived in New York in October 2011.

        Upon arriving in New York, Abu Jalloh enrolled in school and graduated from the
Claremont International High School. After graduation, Mr. Jalloh enrolled in the Borough of
Manhattan Community College and pursued an Associate’s Degree in Criminal Justice. Prior to
his arrest, his lifetime goal was to become an FBI agent. In addition to pursing his studies, Mr.
Jalloh has always worked to help support his family. He began working in high school once he
became of legal age and only stopped working when he started college so that he could focus on
his studies. After his arrest in this case, he left school and was working while on pretrial release
to support his family. Mr. Jalloh’s motivation for committing the underlying offense was to earn
money to help pay for the care of his grandmother and her hospital bills in Africa.

         Mr. Jalloh fully complied with the conditions of his pre-trial release on the underlying
case. He was allowed to self-surrender to begin his six month term of imprisonment that he
completed at CI Rivers in North Carolina. Mr. Jalloh was released from prison on November 6,
2018 to begin his three year term of supervised release. Since being released, Mr. Jalloh has been
in full compliance with the terms of his supervised release. He has resumed his studies at the
Borough of Manhattan Community College and is working to support his family. Prior to the
COVID-19 pandemic he was working at a clothing store named Rainbow, but that store is
currently closed. After the store closed, Mr. Jalloh obtained work at Rite Aid where he has
continued to work throughout this current pandemic. He is also continuing his studies on-line
with the community college.

       For all of the reasons above, Mr. Jalloh requests this Court grant his request for early
termination of supervised release.

                                      Sincerely,

                                             /s/
                                      Mary E. Maguire
                                      Assistant Federal Public Defender
